Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to claims 9 and 15 have been deemed moot in view of the cancellation of said claims. 

Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive. The Applicant argues the cited prior art fails to teach or suggest the limitations of claim 3. The Applicant specifically argues Jung (US Pub No. 2021/0250622) fails to teach or suggest the limitation “the one or more syntax elements comprise a first syntax element indicating whether prediction types of all the one or more slices are first prediction type”. The Applicant argues that Jung is related to a slice having slice type and “all block present in the slice” but does not relate to all the one or more slices. The examiner respectfully disagrees and notes the limitations (1)“…the one or more video units are one or more slices” and (2) “a first syntax element indicating whether prediction types of all the one or more slices are a first prediction type” are written in alternative form. The limitations in claim 3 require (a) at least one slice and (b) a prediction type of the at least one slice is a first prediction type. Jung teaches the syntax slice_type that indicates the slice type and the value of said syntax indicates the prediction type of said slice (par. [0127]).
Claim Objections
Claim 11 objected to because of the following informalities: claim 11 is directed to an apparatus, however the structures that make up said apparatus are not positively recited in the body of the claim. The examiner recommends the Applicant to include the processor and non-transitory memory, presently recited in the preamble, in the body of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-8, 11-12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. (US 2017/0201769) in view of Jung et al. (US 2021/0250622).

Regarding claim 3 Chon discloses a method of processing video data, comprising: 
determining, for a conversion between a video comprising a video picture comprising one or more video units and a bitstream of the video, a prediction type of at least one of the one or more video units in the video picture based on one or more syntax elements (sending syntax data such as block-based syntax data, picture-based syntax data, and group of pictures (GOP)-based syntax data, to video decoder in a picture header, a block header, a slice header, or a GOP header; the picture syntax data may indicate an encoding/prediction mode used to encode the corresponding picture – [0060]); and 
performing the conversion based on the determination (Figure 2 shows video encoder 20 which converts the inputted video data into outputted coded video data), 
wherein the one or more syntax elements are included in a picture header in the bitstream (sending syntax data such as block-based syntax data, picture-based syntax data, and group of pictures (GOP)-based syntax data, to video decoder in a picture header, a block header, a slice header, or a GOP header).
However, fails to explicitly disclose wherein the one or more video units are one or more slices, and wherein the one or more syntax elements comprise a first syntax element indicating whether prediction types of all the one or more slices are a first prediction type.
In his disclosure Jung teaches wherein the one or more video units are one or more slices , and wherein the one or more syntax elements comprise a first syntax element indicating whether prediction types of all the one or more slices are a first prediction type (if a variable (slice_type) indicating a slice type, to which the current coding unit belongs, is I, this indicates, in an embodiment, that all blocks present in the slice are coded by intra prediction – [0127]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung into the teachings of Chon because such incorporation improves the coding efficiency of a video signal (par. [0004]).

Regarding claim 4 Chon discloses the method of claim 3. However, fails to explicitly disclose wherein the first prediction type is an intra prediction.
In his disclosure Jung teaches the first prediction type is an intra prediction (if a variable (slice_type) indicating a slice type, to which the current coding unit belongs, is I, this indicates, in an embodiment, that all blocks present in the slice are coded by intra prediction – [0127]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung into the teachings of Chon because such incorporation improves the coding efficiency of a video signal (par. [0004]).

Regarding claim 6 Chon discloses the method of claim 3. However, fails to explicitly disclose wherein the one or more syntax elements conditionally comprise a second syntax element indicating whether at least one of the one or more slices is non-I slice.
In his disclosure Jung teaches the one or more syntax elements conditionally comprise a second syntax element indicating whether at least one of the one or more slices is non-I slice (in the conditional statement, if the variable slice_type indicating the slice type is not “I” – [0129]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung into the teachings of Chon because such incorporation improves the coding efficiency of a video signal (par. [0004]).

Regarding claim 7 Chon discloses the method of claim 3, wherein the conversion includes encoding the video into the bitstream (Figure 2 shows video encoder 20 which converts the inputted video data into outputted coded video data).

Regarding claim 8 Chon discloses the method of claim 3, wherein the conversion includes decoding the video from the bitstream (Figure 3 shows video decoder 30 which converts encoded video bitstream to decoded video).

Claim 11 corresponds to the apparatus performing the method of claim 3. Therefore, claim 11 is being rejected on the same basis as claim 3.

Claim 12 corresponds to the apparatus performing the method of claim 4. Therefore, claim 12 is being rejected on the same basis as claim 4.

Claim 14 corresponds to the apparatus performing the method of claim 6. Therefore, claim 14 is being rejected on the same basis as claim 6.

Claim 17 corresponds to the non-transitory computer-readable storage medium storing instructions that cause a processor to perform the method of claim 3. Therefore, claim 17 is being rejected on the same basis as claim 3.

Regarding claim 19 Chon discloses a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
determining, for the video comprising a video picture comprising one or more video units, a prediction type of at least one of the one or more video units in the video picture based on one or more syntax elements (sending syntax data such as block-based syntax data, picture-based syntax data, and group of pictures (GOP)-based syntax data, to video decoder in a picture header, a block header, a slice header, or a GOP header; the picture syntax data may indicate an encoding/prediction mode used to encode the corresponding picture – [0060]); and 
generating the bitstream of the video based on the determination (Figure 2 shows video encoder 20 outputting a bitstream of video from Entropy Encoding Unit 56), 
wherein the one or more syntax elements are included in a picture header in the bitstream (sending syntax data such as block-based syntax data, picture-based syntax data, and group of pictures (GOP)-based syntax data, to video decoder in a picture header, a block header, a slice header, or a GOP header).
However, fails to explicitly disclose the one or more video units are one or more slices, and the one or more syntax elements comprise a first syntax element indicating whether prediction types of all the one or more slices are a first prediction type.
In his disclosure Jung teaches the one or more video units are one or more slices, and the one or more syntax elements comprise a first syntax element indicating whether prediction types of all the one or more slices are a first prediction type (in the conditional statement, if the variable slice_type indicating the slice type is not “I” – [0129]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jung into the teachings of Chon because such incorporation improves the coding efficiency of a video signal (par. [0004]).

Claim(s) 5, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. (US 2017/0201769) in view of Jung et al. (US 2021/0250622) further in view of Laroche et al. (GB 2590634A).

Regarding claim 5 Chon discloses the method of claim 3. However, fails to explicitly disclose wherein a syntax element indicating a slice type is not included in a slice header in the bitstream when the first syntax element indicates that all slices of the video picture are I slices.
In his disclosure Laroche teaches it is known in the art to have a syntax element indicating a slice type is not included in a slice header in the bitstream when the first syntax element indicates that all slices of the video picture are I slices (picture type included in picture header, when picture type equals “I” or “0” all slices of a picture have the same slice type, Intra – p.21, first bullet point).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Laroche into the teachings of Chon because such incorporation decreases the bitrate (p.20, ll.23-25).

Claim 13 corresponds to the apparatus performing the method of claim 5. Therefore, claim 13 is being rejected on the same basis as claim 5.

Regarding claim 18 Chon discloses the non-transitory computer-readable storage medium of claim 17, 
wherein the first prediction type is an intra prediction (refer to rejection of claim 4); 
wherein a syntax element indicating a slice type is not included in a slice header in the bitstream when the first syntax element indicates that all slices of the video picture are I slices (refer to rejection of claim 5); and 
wherein the one or more syntax elements conditionally comprise a second syntax element indicating whether at least one of the one or more slices is non-I slice (refer to rejection of claim 6).

Regarding claim 20 Chon discloses the non-transitory computer-readable recording medium of claim 19, 
wherein the first prediction type is an intra prediction (refer to rejection of claim 4); 
wherein a syntax element indicating a slice type is not included in a slice header in the bitstream when the first syntax element indicates that all slices of the video picture are I slices (refer to rejection of claim 5); and 
wherein the one or more syntax elements conditionally comprise a second syntax element indicating whether at least one of the one or more slices is non-I slice (refer to rejection of claim 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482